Electronically Filed
                                                               Supreme Court
                                                               SCWC-30382
                                                               02-DEC-2010
                                                               02:11 PM



                              NO. SCWC-30382

             IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


           STATE OF HAWAIʻI, Respondent/Plaintiff-Appellee,

                                     vs.

            JOHN P. DUNBAR, Petitioner/Defendant-Appellant.


            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                       (CASE NO. 2DTI-09-025858)

          ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
                (By: Recktenwald, C.J., for the court1)

          Petitioner/defendant-appellant John P. Dunbar’s
application for writ of certiorari, filed on October 21, 2010,
was filed more than ninety days after the filing of the ICA’s
July 22, 2010 order of dismissal. The application is untimely.
See HRS § 602-59(c) (Supp. 2009). Therefore,
          IT IS HEREBY ORDERED that the application for writ of
certiorari is dismissed.
          DATED: Honolulu, Hawaiʻi, December 2, 2010.
                                   FOR THE COURT:



                                           Chief Justice




      1
        Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ., and
Circuit Judge Nishimura, assigned by reason of vacancy.